Citation Nr: 1241711	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-27 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Evaluation of patellofemoral syndrome right knee, currently rated as 10 percent disabling.  

2.  Evaluation of patellofemoral syndrome left knee, currently rated as 10 percent disabling.  

3.  Evaluation of right ankle strain, currently rated as 10 percent disabling. 

4.  Evaluation of left ankle strain, currently rated as 10 percent disabling.  

5.  Evaluation of bilateral pes planus, currently rated as 0 percent disabling.  


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was remanded by the Board for further development in November 2009.  

The  issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Patellofemoral syndrome right knee is manifested by the functional equivalent of flexion limited to 80 degrees after repetitive movement.

2.  Patellofemoral syndrome left knee is manifested by the functional equivalent of flexion limited to 80 degrees after repetitive movement.

3.  Right ankle strain is manifested by dorsiflexion of 10 degrees and plantar flexion 30 degrees.  

4.  Left ankle strain is manifested by dorsiflexion of 10 degrees and plantar flexion 30 degrees.  

5.  Bilateral pes planus is manifested by painful motion.





CONCLUSIONS OF LAW

1.  Patellofemoral syndrome right knee is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5024 (2012).

2.  Patellofemoral syndrome left knee is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5024 (2012).

3.  Right ankle strain is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5019 (2012).

4.  Left ankle strain is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5019 (2012).

5.  Bilateral pes planus is 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in February 2007 and June 2009.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available treatment records have been obtained.  The Veteran has been afforded appropriate and adequate VA examinations as they reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

ANALYSIS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The Board concludes that the Veteran's disabilities have not significantly changed and that a uniform rating is warranted throughout the appeal period.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

Left and Right Knee

The service-connected disabilities of the knees are currently each evaluated as 10 percent disabling under Diagnostic Code 5099-5024. 

Diagnostic Code 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a.  38 C.F.R. §§ 4.20, 4.27. Pertinent regulations do not require that all cases show all the findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  In the present case, the Veteran's knee disabilities have been rated as analogous to tenosynovitis  under Diagnostic Code 5024.  Tenosynovitis is rated on limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5024. 

In every instance where the rating schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirement for a compensable rating are not met.  38 C.F.R. § 4.31 (2012). 

Under DC 5260, limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 degrees warrants the assignment of a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998). 

Also, in a GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg. 

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II.

The Veteran complained of pain anteriorly in both knees in the June 2007 VA examination.  Examination revealed extension of both was to 0 degrees and flexion was to 120 degrees bilaterally.  He had pain with movement and stopped when pain started.  There was no fatigue, weakness or lack of endurance.  Limitation was secondary to pain.  His gait was normal.  It was noted that arthritis of the knees bilaterally was not found.  

In a July 2007 statement, the Veteran's mother discussed the Veteran's limitations from his disability to include his complaints of pain.  

When examined in June 2008, full range of motion of the knees was shown.  The knees were without warmth, erythema, effusions, meniscal tenderness and/or pain with varus/valgus stress.  The right knee had crepitus.  

In August 2008, the evidence showed 0 to 120 degrees range of motion of both knees with bilateral patellofemoral crepitus.  He had mild mid medial joint line tenderness of both knees but no lateral joint line tenderness.  Both knees were stable without pain upon stressing.  There was no effusion and the Veteran was able to ambulate with an antalgic gait but related that his feet hurt.  

In the January 2010 VA examination, both knees showed range of motion 0-90 degrees which diminished to 0-80 degrees with repetition.  There was pain at the end of range of flexion.  He had tenderness to palpation over both knees, over the lateral joint line and patellar tendon.  He had mild swelling and mild crepitus bilaterally.  Neither knee showed any evidence of ligamentous laxity and/or joint warmth.  Both knees had negative McMurrays sign.  The Veteran walked with a slow but otherwise normal gait.  Bilateral patellofemoral syndrome was diagnosed.   

Based on the evidence presented, the Board finds against the claim.  In this regard, at worst, the evidence has revealed flexion of the left and right knee limited to 80 degrees which was shown after repetitive movement.  These findings do not justify an evaluation higher than 10 percent disabling based on limitation of flexion.  

The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  It is shown, however, that the Veteran has retained full extension throughout this appeal.  As such, a separate rating is not warranted for limitation of extension. Furthermore, the evidence is devoid of a showing of ankylosis (DC 5256), instability (5257) or impairment of the tibia and fibula (5262).  As such, these diagnostic codes are not applicable.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain and swelling.  The Veteran is competent to report pain and discomfort.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has also considered the pleadings and reports, and finds that the Veteran is credible in reporting the severity of his disability.  The more credible and probative evidence, however, is devoid of a showing that left and/or right knee flexion is functionally limited to 30 degrees or less.  Past examinations disclosed some limitation, but nothing approximating the functional equivalent of limitation of flexion to 30 degrees or less.  Although the Veteran has reported knee pain, pain is considered in the current evaluation.  See 38 C.F.R. § 4.59.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation, i.e., the functional equivalent of flexion limited to 30 degrees. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath, 1 Vet. App. 589.  In this case, the Board finds no other provision upon which to assign a higher rating.  Accordingly, the claim is denied.  

Left and Right Ankle

The service-connected disabilities of the ankles are currently each evaluated as 10 percent disabling under Diagnostic Code 5099-5019. 

Diagnostic Code 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a.  38 C.F.R. §§ 4.20, 4.27. Pertinent regulations do not require that all cases show all the findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  In the present case, the Veteran's ankles disabilities have been rated as analogous to bursitis under Diagnostic Code 5019. 

Diagnostic Code 5019 provides that a disease be rated on limitation of motion of the affected part(s), as "arthritis, degenerative" under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5019; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003. If, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, Diagnostic Code 5003 provides that no more than a 10 percent disability rating is appropriate if there is objective evidence of limitation of motion and degenerative arthritis established by X-ray findings. 38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.59  (stating that with any form of arthritis, painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint).

DC 5271 provides for a 10 percent rating for ankle limited motion that is moderate and 20 percent rating for ankle limited motion that is marked. 

The Board notes that the terms "moderate" and "marked" in the criteria are not defined in the rating schedule.  Therefore, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6. 

With regard to the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5271, normal dorsiflexion of the ankle is from 0 degrees to 20 degrees.  Normal plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. 4.71, Plate II (2012).

The evidence shows that in the June 2007 VA examination, the Veteran complained of pain laterally and anteriorly in both ankles.  Range of motion of the ankles revealed dorsiflexion of the ankles 10 degrees and plantar flexion 30 degrees bilaterally.  His gait was normal.  He had pain with movement and stopped when pain started.  There was no fatigue, weakness or lack of endurance.  Limitation was secondary to pain.  Degenerative joint disease of the ankles bilateral not found was diagnosed.  

In a July 2007 statement, the Veteran's mother discussed the Veteran's limitations from his disability to include his complaints of pain.  

When examined in June 2008, full range of motion of the ankles was shown.  The right ankle, however, popped with rotation.  

In the January 2010 VA examination, both ankles showed range of motion from 0 to 30 degrees.  There was pain at the end of range of dorsiflexion and pain at the end range of plantar flexion for the right ankle.  There was pain at the end of range of dorsiflexion and stiffness at the end range of plantar flexion for the left ankle.  There was no change with repetition.  Neither ankle had any swelling, increased warmth and/or tenderness.  Bilateral ankle strain was diagnosed.  

Based on the evidence presented, the Board finds against the claim.  In this regard, the evidence shows no more than moderate disability of the bilateral ankles.  At worst, range of motion testing of the ankles revealed dorsiflexion of 10 degrees and plantar flexion 30 degrees bilaterally.  These findings do not approximate a rating higher than 10 percent disabling.  

The Board notes that the Veteran is competent to report pain and discomfort.  See Layno, 6 Vet. App. 465.  The Board has also considered the pleadings and reports, and finds that the Veteran is credible in reporting the severity of his disability.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation, i.e. ankle limited motion that is marked.  Although the Veteran has reported ankle pain, such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  Also, the lay pleadings do not establish more than moderate  impairment.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 percent rating is warranted for the Veteran's disability and no more.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 
and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath, 1 Vet. App. 589.  In this case, no other Diagnostic Code is applicable.  Accordingly, the claim is denied.  

Bilateral Pes Planus

The service-connected pes planus is currently evaluated as 0 percent disabling under Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  Severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants the assignment of a 20 percent rating if unilateral and 30 percent rating if bilateral. Pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances warrants the assignment of a 30 percent rating if unilateral and 50 percent rating if bilateral. 

In the June 2007 VA examination, the Veteran reported pain in the soles and heels of both feet.  They did not hurt at rest but with long standing, walking and running.  No functional limitations were noted.  Examination revealed mild flattening of the longitudinal arches bilaterally.  There was full range of motion of the great toes bilaterally.  There was no pain, edema, instability, weakness and/or tenderness.  His gait was normal and he was without calluses, skin or vascular changes, hammertoe, midfoot/forefoot malalignment and/or hallux valgus.  Bilateral pes planus was diagnosed.  

In a July 2007 statement, the Veteran's mother discussed the Veteran's limitations from his disability to include his complaints of pain.  

When examined by VA in August 2009, the Veteran reported left and right foot pain.  He reported swelling but no heat, redness, stiffness, fatigability, weakness and/or lack of endurance.  He reported functional limitations of standing for no more than 20-25 minutes and walking for no more than 300 yards.  His gait was shown to be antalgic.  Examination of both feet revealed no objective evidence of painful motion, swelling, instability or weakness.  There was, however, tenderness on the plantar surfaces.  There was no showing of hammertoes, abnormal weight bearing, hallux valgus, vascular foot abnormality, pes cavus or malunion or nonunion of the tarsal or metarsal bones.  Examination revealed no pain on passive manipulation, muscle atrophy, other foot deformity and/or pronation.  Bilateral pes planus with degenerative joint disease bilaterally was diagnosed.  

During the January 2010 VA examination, the Veteran wiggled his toes without pain.  He had no foot edema.  His gait was slow but otherwise normal.  He had calluses noted under both heels bilaterally.  Peripheral pulses were grade 2+ bilaterally.  He had bilateral hallux valgus to 10 degrees and mild flat foot, both weightbearing and nonweightbearing.  Achilles tendon alignment was normal and there was no pain on palpation of his Achilles tendon.  He had a very mild mid-foot misalignment.  He was tender to palpation under his mid arch and under his first metarsal-phalangeal joint bilaterally.  Mild pes planus and mild metarsalgia at the first metatarsal-phalangeal joint bilaterally were diagnosed.  

Based on the evidence presented, the Board finds that the criteria for a 10 percent rating under DC 5276 have not been met.  In this regard, moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral is not shown by the record.  Rather, the Veteran's pes planus has been described as no more than mild by examiners.  Achilles tendon alignment has also been shown to be normal.  Furthermore, with the exception of the August 2009 VA examination, the Veteran's gait has been shown to be normal.  The findings do not approximate a higher rating under DC 5276.  

The Board finds, however, that consideration under 38 C.F.R. § 4.59 is warranted. This section reflects, among other things, that it is the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The Veteran has credibly described pain during this time frame.  Although there was normal Achilles tendon alignment, the Veteran has consistently reported painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for bilateral pes planus during this period of time, and a 10 percent rating is therefore granted. 

The Board has reviewed Diagnostic Codes 5277 (weak foot), 5278 claw foot (pes cavus) 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion of the tarsal or metatarsal bones), but finds they are not for consideration.  In this case, no other Diagnostic Code is applicable and the Board cannot identify a diagnostic code that would provide a rating higher than 10 percent disabling.  Accordingly, an evaluation of 10 percent disabling for bilateral pes planus and no more is granted.  

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that diagnostic code criteria specifically describes the Veteran's disability level and symptomatology.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order under 38 C.F.R. § 3.321.


ORDER

An evaluation higher than 10 percent disabling for patellofemoral syndrome right knee is denied.  

An evaluation higher than 10 percent disabling for patellofemoral syndrome left knee is denied. 

An evaluation higher than 10 percent disabling for right ankle strain is denied. 

An evaluation higher than 10 percent disabling for left ankle strain is denied.  

An evaluation of 10 percent disabling for bilateral pes planus is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


